Opinion issued February 22, 2007








 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00071-CR
____________

IN RE R. THOMAS WILLIAMS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, R. Thomas Williams, filed a pro se petition for writ of mandamus,
complaining that the trial court (1)
  denied his request for appointed counsel for a post-
conviction writ of habeas corpus filed on December 17, 2004, and that the trial court
failed to take action on  post-conviction motions, relating to his 1994 conviction for
auto theft in trial court cause number 646127, that he sent to the District Attorney's
Office.
	Relator's petition does not meet the requirements of the Texas Rules of
Appellate Procedure.   Relator's petition does not certify that a copy was served on
respondent.  See Tex. R. App. P. 9.5, 52.3(j).  
	The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).

1.    Respondent is the Hon. Caprice Cosper, Judge, 339th District Court, Harris 
County